DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouet (3,431,714).

Regarding claim 1, Bouet teaches a cutting system for a header of an agricultural machine, said cutting system comprising: a knife guard (5) comprising a plurality of guards that are spaced apart by a guard pitch; a knife section (1) that is configured to move with respect to the knife guard for cutting crop material, said knife section 
Regarding claim 2, Bouet teaches each knife has a sharp cutting edge (6).  

Regarding claim 3, Bouet teaches a frame (4) to which the knife guard is connected, the frame forming part of the header.  

Regarding claim 4, Bouet teaches the guards each extend past the knives, as viewed in a forward direction of travel of the agricultural machine, such that the guards contact the crop material before the knives (Figure 3).  

Regarding claim 5, Bouet teaches the guards are stationary with respect to the frame and the knives move with respect to the frame (Column 5, Lines 55-59).  

Regarding claim 8, Bouet teaches the knives (1) are connected together (via 2,3) such that the knives simultaneously move together in the same direction.  
Regarding claim 9, Bouet teaches a ratio of the guard pitch to the knife pitch is greater than one (See Figure 3).  

Regarding claim 10, Bouet teaches a ratio of the guard pitch to the knife pitch is greater than one and less than two.  



Regarding claim 12, Bouet teaches the guards (5) are uniformly spaced apart and the guard pitch is uniform for the guards.  

Regarding claim 13, Bouet teaches the knives (1) are uniformly spaced apart and the knife pitch is uniform for the knives.  

Regarding claim 14, Bouet teaches each guard includes a slot (below 11) through which the knife section passes.  

Regarding claim 15, Bouet teaches a header for a combine (Column 1 Lines 30-35) comprising the cutting system of claim 1.  



Regarding claim 16, Bouet teaches a combine comprising the header of claim 15 ((Column 1 Lines 30-35)).


Claim(s) 1-8, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks ().

Regarding claim 1, Brooks teaches a cutting system for a header of an agricultural machine, said cutting system comprising: a knife guard (11,14) comprising a plurality of guards that are spaced apart by a guard pitch; a knife section (23) that is configured to move with respect to the knife guard for cutting crop material, said knife section comprising a plurality of knives that are spaced apart by a knife pitch, wherein the guard pitch is neither equal to nor is a whole number multiple of the knife pitch (Column 1, Lines 40-50).  
Regarding claim 2, Brooks teaches each knife has a sharp cutting edge (23).  

Regarding claim 3, Brooks teaches a frame (12) to which the knife guard is connected, the frame forming part of the header.  

Regarding claim 4, Brooks teaches the guards each extend past the knives, as viewed in a forward direction of travel of the agricultural machine, such that the guards contact the crop material before the knives (Figure 1).  

Regarding claim 5, Brooks teaches the guards are stationary with respect to the frame and the knives move with respect to the frame (claim 1).  



Regarding claim 7, Brooks teaches the motor is configured to move the knives in either a reciprocating fashion or a continuous and endless fashion (Claim 1).  

Regarding claim 8, Brooks teaches the knives (23) are connected together (via 24) such that the knives simultaneously move together in the same direction.  

Regarding claim 12, Brooks teaches the guards (11, 14) are uniformly spaced apart and the guard pitch is uniform for the guards.  

Regarding claim 13, Brooks teaches the knives (23) are uniformly spaced apart and the knife pitch is uniform for the knives.  

Regarding claim 14, Brooks teaches each guard includes a slot (22) through which the knife section passes.  

Regarding claim 15, Brooks teaches a header for a combine comprising the cutting system of claim 1 (abstract).  

Regarding claim 16, Brooks teaches a combine comprising the header of claim 15 (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouet (3,431,714) in view of Priepke (2009/0145097)

Regarding claim 6, Bouet teaches the invention as described above but fails to explicitly teach a motor for moving the knives relative to the guards, and each of the knives is connected to an output shaft of the motor.  Priepke teaches a harvester with a header with knives and guards and a motor (88) for moving the knives relative to the guards, and each of the knives is connected to an output shaft of the motor.  It would have been obvious to one of ordinary skill in the art to include a motor on the header of Bouet as taught by Priepke as it is obvious to use a known technique to improve similar devices in the same way and further to automatically move the knives.
Regarding claim 7, Bouet as modified by Priepke teaches the motor is configured to move the knives in either a reciprocating fashion or a continuous and endless fashion.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 13, 2021